          Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 1 of 52


                             THE NDLC LAW FIRM PLLC
                                  Nelson de la cruz, Esq.
                                     Attorney at Law

2825 Third Ave., Suite 301                                                       Tel. No.: 646. 973.0812
Bronx, NY 10455                                                                   Fax No.: 347.462.3108
                                                                          Email: nelson@ndlclawpllc.com




                                                                       January 30, 2019

United States District Court - Southern District of New York
Thurgood Marshall United Sates Courthouse
Attention: Hon. Kevin Nathaniel Fox, Magistrate Judge
40 Pearl Street, Court Room 228
New York, New York 10007

In Re: MAJOR ELEVATOR CORP. v. EZQUIRE ELEVATOR, LLC, JOEL SMITH and
ANTHONY GRAVES – CASE NO.: 1:17-cv- 03427 KNF

Dear Magistrate Fox:

       The above referenced action was dismissed on consent of the parties without prejudice
pursuant to a “Stipulation of Voluntary Dismissal” filed by the parties on March 9, 2018. See
Exhibit A, “Stipulation of Voluntary Dismissal”.

       Prior to its dismissal, the above referenced matter was commenced in New York State
Supreme Court, County of New York, under the caption Major Elevator Corp., v. Ezquire
Elevator LLC et al., Index # 650745/2017 on February 10, 2017. On May 8, 2017, that action
was removed to the United States District Court for the Southern District of New York by the
Defendants’ preceding counsel Lehman LG LLC. See Exhibit B, “Notice of Removal”.

        The case docket reveals that following removal to this Court, meaningful activity took
place on the referenced case, including but not limited to the matter being referred to a
magistrate judge, the Defendants’ filing of their Answer, and the parties consenting to the
jurisdiction of a magistrate judge. Additionally, a conference was scheduled and held wherein a
discovery schedule was outlined before the action was voluntarily dismissed. See Exhibit C, Full
Case Docket.

        It was the expectation of the Defendants that although the voluntary dismissal was
without prejudice that this action would not be refiled at all and if it was in fact refiled, that the
parties would stipulate to vacate the voluntarily dismissal and consent to the matter being
restored to this Court’s calendar. Much to the Defendants’ surprise, the Plaintiff refiled the same
action as before, once again in the Supreme Court of New York, County of New York, but this
time bearing the caption Major Elevator Corp., v. Ezquire Elevator LLC et al., Index #
654049/2018. See Exhibit D, August 14, 2018 Summons and Complaint”. Pursuant to affidavits


                                                  1
         Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 2 of 52


                             THE NDLC LAW FIRM PLLC
                                   NELSON DE LA CRUZ, ESQ.
                                      ATTORNEY AT LAW

2825 Third Ave., Suite 301                                                         Tel. No.: 646. 973.0812
Bronx, NY 10455                                                                     Fax No.: 347.462.3108
                                                                            Email: nelson@ndlclawpllc.com



of service shared with me by counsel for the Plaintiff, dated December 31 , 2018, the Plaintiffs
purport to have effected service of this new action via the nail and mail method of service at the
Defendants' designated addresses in the State of Georgia. See Exhibit E, December 31, 2018
Affidavits ofService.

         It is the Defendants' position that if the issues in controversy between these parties are to
 be litigated at all, that they must be litigated before this Court. I have made several unsuccessful
attempts, orally and in writing to ask Plaintiffs counsel to outright dismiss Plaintiffs claims, to
 stipulate to the dismissal of the action pending in the Supreme Court of the State of New York,
 County of New York, and to vacate the voluntary dismissal in 1:17-cv- 03427 KNF and restore
the same to the calendar. See Exhibit F, Emails Between Plaintiff's and Defendants' Counsel
from June 14, 2018 to Present.

          I thus herein submit the attached Notice of Appearance, Exhibit G, and respectfully
request that the Court accept this letter, pursuant Local Rule 7 .1 (d), in lieu of a more formal
motion and issue an Order vacating the voluntary dismissal entered by the parties on March 9,
2018, in connection with 1:17-cv- 03427 KNF, restore said matter to this Court's calendar, order
the dismissal of Major Elevator Corp., v. Ezquire Elevator LLC et al. , Index # 654049/2018
now pending in the Supreme Court of the State of New York, County of New York, and direct
counsel for the Plaintiff to pay Defendants' reasonable legal fees associated with their failure to
consent to the litigation of this matter before this Court in light of the prior procedural history of
the case.


                                                               Sincerely,




Cc: Mr. Anthony Graves
                                                              11::~~~,<};r
    Mr. Joel Smith
    Mr. Joseph Maira, Esq.
    Ms. Stephanie Emanuel, Esq.
    Mr. T. Austin Brown, Esq.




                                                   2
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 3 of 52




                     EXHIBIT A
             Case
             Case1:17-cv-03427-KNF
                  1:17-cv-03427-KNF Document
                                    Document20
                                             19 Filed
                                                Filed01/31/19
                                                      03/09/18 Page
                                                               Page41of
                                                                      of52
                                                                         1



( W f ]'f t y S T A T Ft S l rl l i l ' K I ( : I ' C' O U R T
S U CTT t I ]-: I Ll J D I J ' l 'R XC;<' O F                                                             l ^: l A'l l ' C)R K




                           -           -       -   -   ~   r       >            >   >   l
                  -                -




M A J()R              L l V ,q T '() h                                                      <: <) R P ,
                                                                                                                                                                                l ; < ' i v . ; ;l ? T

                                                                                                                     P l a i n i i fX.



                                                   - - a : a ; n st- -



I ^J O U I R E E L C V rZT <) R i I ,I , ( '; JO E L S M l ; Ti ,
an d      N < f i <) N Y Ci R a V P:S ,
                                                                                                                      I e f e n cL u it s .

                       -       -           l                   l       l    -




                                   N O T I C: E: O F $ n                                                  p u L A T E D D l S h M s s A I , \ rV I T H O t T P R E J U D l C E:



            P ur su an t to F .R -<' :P . ] l (a )( l )l A )(i i ) o t tli e I;eder ai R u les o f C'i i ^i l W <',cedu re ,                                                                                   l parties


 w h o h av e appe ared                                                                      her eby      sti pu late a ni               e i 'i ^e n o ti ce th at th e abo vc -capti c ned                   acti o n i s


 v o l u n ta ri iy di sm i ssed wi th o ut p rcj u di c e


 D a te d : l ha r c h ; , b c I d


                                                                                                                                                   l                      l
                                                                                                                                                   !              ^



                                                                                                                                           ,.j.:r i'/ / m^ c.( ] :, L^<
                      E                                                                                                           i         fu ti e R . S o l         z                     -/
     e ,q l u t i n n r o l ,~n                                             I , a tv p i m l                                                   I ,ehm a n I i(.; I ,I ,C'               J
 e] f g       ,       \ re n u e                                           ;bc                                                                 :!] ] i t h i Z v e., g d ite feb gS
 N erv Y o r k , N k , i OO l i                                                                                                                h c w ) ' o rk , U l           t OOO l
 (f I ; ) ; l i-i j e ;                                                                                                                        ( ; Z ] ) l j ee i b i
 au sd n (a au s u n b ro u                                                                 aw .cv m                                           j ul i e .S o l ar u   :l eh m .a nl aw ^g r ou p .co m


 A tt or ru y f or P l                                                 itiff                                                                   A tto m c) ^ f o r I -)e f en b in t s
 M aj o r PJl ev at or C' o r p .                                                                                                              l z q b i r c f ,l e 'vatu r , I i I ,C , Jo c l S m it li .
                                                                                                                                               cui d .t n i h (zn q- C; r a ^es




                                                                                                                                           l
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 5 of 52




                       EXHIBIT B
         Case
          Case1:17-cv-03427-KNF
               1:17-cv-03427-KNF Document
                                  Document20
                                           1 Filed 05/08/17
                                                   01/31/19 Page 1
                                                                 6 of 4
                                                                      52



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


________________________________________
                                                        :     17 Civ. 3427
MAJOR ELEVATOR CORP,                                    :
                                                        :     NOTICE OF REMOVAL
                                       Plaintiff,       :
                                                        :
               --against--                              :
                                                        :
EZQUIRE ELEVATOR, LLC, JOEL SMITH,                      :
and ANTHONY GRAVES,                                     :
                              Defendants.               :
________________________________________                :


       PLEASE TAKE NOTICE that defendants Ezquire Elevator, LLC, Joel Smith, and

Anthony Graves, by and through its attorneys, hereby remove this action, pursuant to 28 U.S.C.

§§ 1332(a), 1441 and 1446, from the Supreme Court of the State of New York, New York

County, to the United States District Court for the Southern District of New York.

       In support of this Notice of Removal, Defendants state the following:

       1.      On February 10, 2017, plaintiff commenced an action in the Supreme Court of the

State of New York, New York County, captioned Major Elevator Corp. v. Ezquire Elevator,

LLC et al. (Index No. 650745/2017). Plaintiff subsequently filed an affidavit of service in court

that states the complaint was served by first class mail on April 14, 2017.

       2.      A true and correct copy of the Summons, Complaint, which constitutes all

pleadings in this action, and the Affidavit of Service is attached as Exhibit 1.

       3.      On May 6, 2017, Julie R. Solarz, Esq. filed a Notice of Appearance and a demand

that the complaint and all notice and other papers in this action be served at Lehman LG LLC,

244 Fifth Avenue, Suite B258, New York, NY 10001.




                                                    1
           Case
            Case1:17-cv-03427-KNF
                 1:17-cv-03427-KNF Document
                                    Document20
                                             1 Filed 05/08/17
                                                     01/31/19 Page 2
                                                                   7 of 4
                                                                        52



       4.      Defendants believe that plaintiff’s claims are without merit.

       5.       Defendants have not made any filings in the state court action.

       6.      This Notice of Removal is being filed in the United States District Court for the

Southern District of New York, the district in which the case is pending.

       7.      This Notice of Removal is being filed within thirty days of defendants’ alleged

receipt of service of the Summons and Complaint, as required by 28 U.S.C. § 1446(b).

       8.      This Court has original jurisdiction over this action under 28 U.S.C. § 1332(a)(1),

because this is an action between citizens of different States, and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

                               DIVERSITY OF CITIZENSHIP

       9.      Plaintiff, Major Elevator Corp., is a domestic corporation, formed according to

the Business Corporation Law of the State of New York, domiciled at 79 Chambers Street, New

York, NY 10007.

       10.     Defendant Ezquire Elevator, LLC, is The Defendant, EZQUIRE ELEVATOR,

LLC, is a foreign Limited Liability Company, formed according to the Limited Liability

Company Act of the State of Georgia, with its principal place of business located in Loganville,

Georgia.

       11.     Joel Smith (“Smith”) and Anthony Graves (“Graves”) are individuals. When the

Summons was filed, Smith and Graves were, and still are, residents of the State of Georgia.

       12.     Because Plaintiff is a New York citizen and defendants are citizens of the State of

Georgia, the parties are completely diverse pursuant to 28 U.S.C. § 1332(a).




                                                2
         Case
          Case1:17-cv-03427-KNF
               1:17-cv-03427-KNF Document
                                  Document20
                                           1 Filed 05/08/17
                                                   01/31/19 Page 3
                                                                 8 of 4
                                                                      52



                                AMOUNT IN CONTROVERSY

       13.     Diversity jurisdiction under 28 U.S.C. § 1332 also requires that the amount in

controversy, exclusive of interest and costs, be in excess of $75,000.

       14.     Plaintiff has demanded judgment in the amount of demands judgment in the

amount of $360,000.00 plus the costs and disbursements of this action as a remedy for its alleged

breach of contract and fraud claims.

                                         CONCLUSION

       15.     Complete diversity exists between plaintiff, a citizen of New York, and

defendants, citizens of Georgia, and the amount in controversy exceeds $75,000. Accordingly,

this Court has original jurisdiction over this action under 28 U.S.C. § 1332(a).

       16.     Defendants will provide plaintiff with prompt written notice of the filing of this

Notice of Removal as required by 28 U.S.C. § 1446(d) and will file a copy of this Notice of

Removal with the Clerk of the Supreme Court of the State of New York, New York County,

where the Complaint was originally filed.




                                                 3
         Case
          Case1:17-cv-03427-KNF
               1:17-cv-03427-KNF Document
                                  Document20
                                           1 Filed 05/08/17
                                                   01/31/19 Page 4
                                                                 9 of 4
                                                                      52



       WHEREFORE, Defendants requests that this action be removed from the Supreme

Court of the State of New York, New York County, to the United States District Court for the

Southern District of New York.

Dated: May 8, 2017
       New York, New York


                                                        Respectfully submitted,

                                                        /s/ Julie R. Solarz

                                                        Julie R. Solarz
                                                        Lehman LG LLC
                                                        244 5th Ave., Suite B258
                                                        New York, New York 10001
                                                        (724) 453-4626
                                                        Julie.Solarz@lehmanlawgroup.com

                                                        Attorney for Defendants
                                                        Ezquire Elevator, LLC, Joel Smith,
                                                        and Anthony Graves



TO:

T. Austin Brown, Esq.
349 5th Avenue
New York, NY 10016
(917) 716-6537
austin@austinbrownlaw.com

Attorney for Plaintiff




                                             4
Case
 Case1:17-cv-03427-KNF
      1:17-cv-03427-KNF Document
                         Document20
                                  1-1 Filed
                                        Filed01/31/19
                                              05/08/17 Page
                                                        Page101 of
                                                                of 52
                                                                   5




                         Exhibit 1




                                 1
FILED: NEW YORK COUNTY CLERK 02/10/2017 12:08 AM                                                                     INDEX NO. 650745/2017
NYSCEF DOC. NO. 1Case
                  Case1:17-cv-03427-KNF
                       1:17-cv-03427-KNF                   Document
                                                            Document20
                                                                     1-1 Filed
                                                                           Filed01/31/19
                                                                                 05/08/17 Page
                                                                                           Page112 of
                                                                                                   of 52
                                                                                            RECEIVED  5NYSCEF: 02/10/2017




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
          Major Elevator, Corp.
                                                                            Index No.

                                                  Plaintiff(s),


                                  -against-
                                                                            Summons
          Ezquire Elevator, LLC, Joel Smith, and Anthony Graves



                                                                            Date Index No. Purchased:
                                              Defendant(s).

                   To the above named Defendant(s)
                    Ezquire Elevator, LLC, Joel Smith, and Anthony Graves
                    2935 Rosebud Road, Suite 1204
                    Loganville, GA 30052


                You are hereby summoned to answer the complaint in this action and to serve
         a copy of your answer, or, if the complaint is not served with this summons, to serve
         a notice of appearance, on the Plaintiff's attorney within 20 days after the service of
         this summons, exclusive of the day of service (or within 30 days after the service is
         complete if this summons is not personally delivered to you within the State of New
         York); and in case of your failure to appear or answer, judgment will be taken against
         you by default for the relief demanded in the complaint.

               The basis of venue is Contractual Stipulation                          ,
         which is "...does hereby agree that the exclusive venue for any disputes between the parties shall be in the Borough of Manhattan..."


         Dated:      February 9, 2017


                                                          The Austin Brown Law Firm


                                                         by__________________________
                                                          T. Austin Brown, Esq.

                                                        Attorneys for Plaintiff
                                                         The Austin Brown Law Firm
                                                         349 5th Avenue, Ste 720
                                                         New York, NY 10016
                                                         917-716-6537
                                                         austin@austinbrownlaw.com




                                                                   1 of 1
FILED: NEW YORK COUNTY CLERK 02/10/2017 12:08 AM                                             INDEX NO. 650745/2017
NYSCEF DOC. NO. 2Case
                  Case1:17-cv-03427-KNF
                       1:17-cv-03427-KNF       Document
                                                Document20
                                                         1-1 Filed
                                                               Filed01/31/19
                                                                     05/08/17 Page
                                                                               Page123 of
                                                                                       of 52
                                                                                RECEIVED  5NYSCEF: 02/10/2017



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
                                                          Index No.
         MAJOR ELEVATOR CORP,
                                               Plaintiff, COMPLAINT
                     —against—
         EZQUIRE ELEVATOR, LLC, JOEL SMITH,
         and ANTHONY GRAVES,
                                   Defendants.
         PLAINTIFF, by their attorneys, The Austin Brown Law Firm, allege as follows:

            1. The Plaintiff, MAJOR ELEVATOR CORP, is a domestic corporation, formed according

                to the Business Corporation Law of the State of New York, domiciled at 79 Chambers

                Street, New York, NY 10007.

            2. The Defendant, EZQUIRE ELEVATOR, LLC, is a foreign Limited Liability Company,

                formed according to the Limited Liability Company Act of the State of Georgia, and

                domiciled at 2935 Rosebud Road, Suite 1204 Loganville, GA 30052. Upon information

                and belief, the defendant is not registered to do business in New York.

            3. The Defendants, Joel Smith and Anthony Graves, are the owners of Defendant Ezquire

                Elevator, LLC, whose primary place of business is 2935 Rosebud Road, Suite 1204,

                Loganville, GA 30052.

                  AS AND FOR A FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT

            4. On or about March 2016, Plaintiff and Defendants entered two contracts for the

                Defendants to provide the labor to install elevators in two buildings in Manhattan, 552

                West 29th Street, and 1711 1st Avenue, for a total of $310,000.00 to be paid out on a

                weekly basis. Plaintiff provided the materials used by the Defendants.

            5. In all, Plaintiffs paid Defendants $316,237.63, by checks, which were all cashed by the

                Defendants.




                                                      1 of 2
FILED: NEW YORK COUNTY CLERK 02/10/2017 12:08 AM                                               INDEX NO. 650745/2017
NYSCEF DOC. NO. 2Case
                  Case1:17-cv-03427-KNF
                       1:17-cv-03427-KNF           Document
                                                    Document20
                                                             1-1 Filed
                                                                   Filed01/31/19
                                                                         05/08/17 Page
                                                                                   Page134 of
                                                                                           of 52
                                                                                    RECEIVED  5NYSCEF: 02/10/2017



            6. Despite being paid, Defendants did not install operational elevators, and, in fact, had long

                abandoned the project, leaving most essential parts uninstalled, while still cashing the

                checks sent by Plaintiff.

                           AS AND FOR A SECOND CAUSE OF ACTION FOR FRAUD

            7. In addition to the Defendants’ failure to perform the installation of the elevators, the

                Defendants misrepresented their workers’ compensation insurance coverage, providing a

                certificate showing a policy covering from 11/1/2015 to 11/1/2016. In fact, Defendants

                were not covered for the period from March to October of 2016.

            8. Relying on the Defendants’ misrepresentation, the Plaintiff agreed to hire the Defendants

                to perform the work.

            9. As a result of the Defendants’ misrepresentations, Plaintiff is liable for a $50,000.00

                premium increase in Plaintiff’s worker’s compensation coverage due to hiring uninsured

                subcontractors.

         WHEREFORE, Plaintiff respectfully demands judgment in the amount of $360,000.00 plus the

         costs and disbursements of this action.

         Dated: New York, New York

            February 9, 2017



                                                                      T. Austin Brown, Esq.
                                                                      Attorney for the Plaintiff
                                                                      349 5th Avenue
                                                                      New York, NY 10016
                                                                      917-716-6537




                                                        2 of 2
FILED: NEW YORK COUNTY CLERK 04/26/2017 10:08 PM                                  INDEX NO. 650745/2017
NYSCEF DOC. NO. 3Case
                  Case1:17-cv-03427-KNF
                       1:17-cv-03427-KNF   Document
                                            Document20
                                                     1-1 Filed
                                                           Filed01/31/19
                                                                 05/08/17 Page
                                                                           Page145 of
                                                                                   of 52
                                                                            RECEIVED  5NYSCEF: 04/26/2017




                                                1 of 1
JS 44C/SDNY               Case
                           Case1:17-cv-03427-KNF
                                1:17-cv-03427-KNF Document
                                                   Document 20
                                                             1-2
                                                   CIVIL COVER   Filed
                                                                   Filed01/31/19
                                                               SHEET     05/08/17 Page
                                                                                   Page151 of
                                                                                           of 52
                                                                                              2
REV. 07/08/16
                          The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                          other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                          United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                     DEFENDANTS
Major Elevator Corp.                                                                           Ezquire Elevator, LLC, Joel Smith and Anthony Graves


ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                            ATTORNEYS (IF KNOWN)
T. Austin Brown, Esq                                                 Julie R. Solarz | Lehman LG LLC
349 Fifth Avenue                                                     244 Fifth Avenue, Suite B258
New York, Y 10016 (917) 716-6537                                     New York, NY 10001 (914) 462-1911
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                           (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Plaintiff is a NY citizen and defendants are citizens of the State of Georgia, the parties are completely diverse pursuant to 28 U.S.C §1332(a).

                                                                                                                                                         Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No                             ✔   Yes

If yes, was this case Vol.           Invol.      Dismissed. No             Yes        If yes, give date _______________________ & Case No. ______________________

IS THIS AN INTERNATIONAL ARBITRATION CASE?               No ✖              Yes

(PLACE AN [x] IN ONE BOX ONLY)                                           NATURE OF SUIT
                                  TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                          PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                      OTHER STATUTES
                                                                  [ ] 367 HEALTHCARE/
                                                                  PHARMACEUTICAL PERSONAL                                                                      [ ] 375 FALSE CLAIMS
[   ] 110       INSURANCE         [ ] 310 AIRPLANE                                             [ ] 625 DRUG RELATED            [ ] 422 APPEAL
[   ] 120       MARINE            [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                              28 USC 158             [ ] 376 QUI TAM
                                                                                                SEIZURE OF PROPERTY
[   ] 130       MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY             21 USC 881               [ ] 423 WITHDRAWAL              [ ] 400 STATE
[   ] 140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                            28 USC 157                      REAPPORTIONMENT
                                                                                               [ ] 690 OTHER
                INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                    [ ] 410 ANTITRUST
[ ] 150         RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                      [ ] 430 BANKS & BANKING
                OVERPAYMENT &              EMPLOYERS'                      LIABILITY                                           PROPERTY RIGHTS                 [ ] 450 COMMERCE
                ENFORCEMENT                LIABILITY                                                                                                           [ ] 460 DEPORTATION
                OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY                                            [ ] 820 COPYRIGHTS              [ ] 470 RACKETEER INFLU-
[ ] 151         MEDICARE ACT      [ ] 345 MARINE PRODUCT                                                                       [ ] 830 PATENT                           ENCED & CORRUPT
[ ] 152         RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD                                          [ ] 840 TRADEMARK                        ORGANIZATION ACT
                DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                              (RICO)
                STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                                                                                        [ ] 480 CONSUMER CREDIT
                (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY                 [ ] 490 CABLE/SATELLITE TV
[ ] 153         RECOVERY OF       [ ] 360 OTHER PERSONAL
                OVERPAYMENT                INJURY                 [ ] 380 OTHER PERSONAL       LABOR                           [   ] 861 HIA (1395ff)          [ ] 850 SECURITIES/
                OF VETERAN'S       [ ] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [   ] 862 BLACK LUNG (923)               COMMODITIES/
                BENEFITS                   MED MALPRACTICE        [ ] 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR              [   ] 863 DIWC/DIWW (405(g))             EXCHANGE
[ ] 160         STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT         [   ] 864 SSID TITLE XVI
                SUITS                                                                          [ ] 720 LABOR/MGMT              [   ] 865 RSI (405(g))
[✖] 190         OTHER                                             PRISONER PETITIONS                     RELATIONS                                             [ ] 890 OTHER STATUTORY
                CONTRACT                                          [ ] 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                                ACTIONS
[ ] 195         CONTRACT                                          [ ] 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL          FEDERAL TAX SUITS               [ ] 891 AGRICULTURAL ACTS
                PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
                LIABILITY                                                  28 USC 2255                                      [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196     FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                   Defendant)                [ ] 893 ENVIRONMENTAL
                                                                  [ ] 535 DEATH PENALTY                 LITIGATION          [ ] 871 IRS-THIRD PARTY                     MATTERS
                                                                  [ ] 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609               [ ] 895 FREEDOM OF
                                  [ ] 440 OTHER CIVIL RIGHTS
                                                                                                        SECURITY ACT (ERISA)                                            INFORMATION ACT
                                          (Non-Prisoner)
REAL PROPERTY                                                                                                                                                  [ ] 896 ARBITRATION
                                  [ ] 441 VOTING                                               IMMIGRATION                                                     [ ] 899 ADMINISTRATIVE
[ ] 210         LAND              [ ] 442 EMPLOYMENT              PRISONER CIVIL RIGHTS
                CONDEMNATION      [ ] 443 HOUSING/                                          [ ] 462 NATURALIZATION                                                PROCEDURE ACT/REVIEW OR
[ ] 220         FORECLOSURE                 ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                  APPEAL OF AGENCY DECISION
[ ] 230         RENT LEASE &      [ ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                           [ ] 950 CONSTITUTIONALITY OF
                EJECTMENT                   DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
                                            EMPLOYMENT                                                                                                          STATE STATUTES
[ ] 240         TORTS TO LAND                                        CONDITIONS OF CONFINEMENT
[ ] 245         TORT PRODUCT       [ ] 446 AMERICANS WITH
                LIABILITY                   DISABILITIES -OTHER
[ ] 290         ALL OTHER           [ ] 448 EDUCATION
                REAL PROPERTY




            Check if demanded in complaint:
                                                                           DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
            CHECK IF THIS IS A CLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
            UNDER F.R.C.P. 23                                              IF SO, STATE:

        360,000
DEMAND $______________ OTHER ______________ JUDGE _________________________________ DOCKET NUMBER_________________

Check YES only if demanded in complaint
JURY DEMAND:                 YES        NO                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                      Case
                       Case1:17-cv-03427-KNF
                            1:17-cv-03427-KNF Document
                                               Document20
                                                        1-2 Filed
                                                              Filed01/31/19
                                                                    05/08/17 Page
                                                                              Page162 of
                                                                                      of 52
                                                                                         2
(PLACE AN x IN ONE BOX ONLY)                                                     ORIGIN
                                                                                                                                       Multidistrict               Appeal to District
   1   Original        ✖   2 Removed from                 3   Remanded       4 Reinstated or          5 Transferred from           6   Litigation
                                                                                                                                                               7   Judge from
       Proceeding            State Court                      from             Reopened                   (Specify District)
                                                                                                                                       (Transferred)               Magistrate Judge
                                                              Appellate
                           a.   all parties represented       Court
                                                                                                                                   8 Multidistrict Litigation (Direct File)
                           b.   At least one party
                                is pro se.
(PLACE AN x IN ONE BOX ONLY)                                           BASIS OF JURISDICTION                                                IF DIVERSITY, INDICATE
   1   U.S. PLAINTIFF           2   U.S. DEFENDANT              3   FEDERAL QUESTION   ✖ 4 DIVERSITY                                        CITIZENSHIP BELOW.
                                                                    (U.S. NOT A PARTY)

                                    CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                                PTF      DEF                                                   PTF DEF                                                              PTF       DEF
CITIZEN OF THIS STATE           [ ✖] 1   [ ]1     CITIZEN OR SUBJECT OF A                      [ ]3[ ]3         INCORPORATED and PRINCIPAL PLACE                    [ ]5      [✖] 5
                                                   FOREIGN COUNTRY                                              OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE        [ ]2     [ ]2     INCORPORATED or PRINCIPAL PLACE              [ ]4[ ]4         FOREIGN NATION                                      [ ]6      [ ]6
                                                   OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

Major Elevator Corp.
79 Chambers Street
New York, NY 10007
New York County
DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

Ezquire Elevator, LLC     Joel Smith and Anthony Graves
2935 Rosebud Road         c/o Lehman LG LLC
Suite 1204                244 Fifth Avenue, Suite B258
Loganville, GA 30052      New York, NY 10001
Walton County
DEFENDANT(S)               Defendants reside in Walton County
             ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                      COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.
                     DO NOT check either box if this is a PRISONER PETITION/PRISONER CIVIL RIGHTS COMPLAINT.

Check one:     THIS ACTION SHOULD BE ASSIGNED TO:                                        WHITE PLAINS                          ✖    MANHATTAN

DATE   5/8/2017                                                                                       ADMITTED TO PRACTICE IN THIS DISTRICT
                        SIGNATURE OF ATTORNEY OF RECORD
                                                                                                      [ ] NO
                                                                                                      [✖] YES (DATE ADMITTED Mo. 12          1983
                                                                                                                                 _______ Yr. _______)
RECEIPT #     s/s Julie R. Solarz                                                                     Attorney Bar Code # JR5604


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge _________________________________________________________ is so Designated.

Ruby J. Krajick, Clerk of Court by _____________ Deputy Clerk, DATED _____________________.

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)


                                                Clear Form                       Save                             Print
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 17 of 52




                     EXHIBIT C
----   -- -- - - - - - - - - - - - -
                   Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 18 of 52



                                  Query    Reports      Utilities   Help    Log Out

                                                                            CLOSED,ECF ,MAGCONSENT

                                        U.S. District Court
                           Southern District of New York (Foley Square)
                         CIVIL DOCKET FOR CASE#: 1:17-cv-03427-KNF


       Major Elevator Corp v. ezquire elevator, LLC et al           Date Filed: 05/08/2017
       Assigned to: Magistrate Judge Kevin Nathaniel Fox            Date Terminated: 03/09/2018
       Demand: $360,000                                             Jury Demand: Defendant
       Case in other court: Supreme Court of the State of New       Nature of Suit: 190 Contract: Other
                           York, NY County, 650745-17               Jurisdiction: Diversity
       Cause: 28: 1332bc Diversity-Breach of Contract

       Plaintiff
       Major Elevator Corp                           represented by Thomas Austin Brown
                                                                    The Austin Brown Law Firm
                                                                    349 5th Avenue
                                                                    New York, NY 10016
                                                                    (9 I 7)-716-6537
                                                                    Email: austin@austinbrownlaw.com
                                                                    LEAD AITORNEY
                                                                    AITORNEYTOBENOTICED


       V.
       Defendant
       Ezquire Elevator, LLC                         represented by Julie Rosenblum Solarz
                                                                    Julie Rosenblum Solarz
                                                                    51 Rock Ridge Drive
                                                                    Rye Brook, NY 10573
                                                                    (914)-462-1911
                                                                    Email:
                                                                    julie.solarz@lehmanlawgroup.com
                                                                    AITORNEY TO BE NOTICED

       Defendant
       Joel Smith                                    represented by Julie Rosenblum Solarz
                                                                    (See above for address)
                                                                    AITORNEYTO BE NOTICED

       Defendant
       Anthony Graves                                represented by Julie Rosenblum Solarz
                                                                    (See above for address)
                                                                    AITORNEY TO BE NOTICED
--   -   ~-~·      -   ~--

         Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 19 of 52



                       Query   Reports   .Utilities   Help   Log Out
         Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 20 of 52




Date Filed    #   Docket Text
05/08/2017     1 NOTICE OF REMOVAL from Supreme Court, County of New York. Case
                 Number: 650745/2017. (Filing Fee$ 400.00, Receipt Number 0208-
                 13638178).Document filed by Anthony Graves,joel smith, ezquire elevator,
                 LLC. (Attachments: # l Exhibit, # i Civil Cover Sheet)(Solarz, Julie) (Entered:
                 05/08/2017)
05/08/2017    2   CIVIL COVER SHEET filed. (Solarz, Julie) (Entered: 05/08/2017)
05/08/2017    3 RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                Document filed by ezquire elevator, LLC.(Solarz, Julie) (Entered: 05/08/2017)
05/09/2017        CASE OPENING INITIAL ASSIGNMENT NOTICE: The above-entitled
                  action is assigned to Judge Andrew L. Carter, Jr. Please download and review
                  the Individual Practices of the assigned District Judge, located at
                  http://nysd.uscourts.gov/judges/District. Attorneys are responsible for providing
                  courtesy copies to judges where their Individual Practices require such. Please
                  download and review the ECF Rules and Instructions, located at
                  http://nysd.uscourts.gov/ecf filing.Qhp. (kl) (Entered: 05/09/2017)
05/09/2017        Magistrate Judge Kevin Nathaniel Fox is so designated. Pursuant to 28 U.S.C.
                  Section 636(c) and Fed. R. Civ. P. 73(b)(l) parties are notified that they may
                  consent to proceed before a United States Magistrate Judge. Parties who wish to
                  consent may access the necessary form at the following link:
                  http://nysd.uscourts.gov/forms.phQ. (kl) (Entered: 05/09/2017)
05/09/2017        Case Designated ECF. (kl) (Entered: 05/09/2017)
06/26/2017    4   FILING ERROR - WRONG PDF FILE ASSOCIATED WITH DOCKET
                  ENTRY - REQUEST TO ENTER DEFAULT against Ezquire Elevator, LLC,
                  Anthony Graves, Joel Smith . Document filed by Major Elevator Corp.
                  (Attachments:# l Affidavit Affirmation in support,# i Text of Proposed Order
                  Clerk's Certificate,# }_ Exhibit Contract 1, # 1 Exhibit Contract 2, # ~ Exhibit
                  Invalid insurance certificate,# §. Exhibit Worker's comp audit,# 1 Exhibit
                  Cancelled Checks 1, # ~ Exhibit Cancelled Checks 2, # 2 Exhibit Cancelled
                  Checks 3, # 10 Exhibit Photos of incomplete work)(Brown, Thomas) Modified
                  on 6/30/2017 (dt). (Entered: 06/26/2017)
06/29/2017    5 NOTICE OF APPEARANCE by Thomas Austin Brown on behalf of Major
                Elevator Corp. (Brown, Thomas) (Entered: 06/29/2017)
06/29/2017    6   FIRST RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate
                  Parent. Document filed by Major Elevator Corp.(Brown, Thomas) (Entered:
                  06/29/2017)
06/30/2017        ***NOTICE TO ATTORNEY TO RE-FILE DOCUMENT - PDF ERROR.
                  Notice to Attorney Thomas Brown to RE-FILE Document ,1 Request to
                  Enter Default. You must File a Request to enter default, along with the
                  Clerk's Certificate of Default as an attachment, using the Clerk's
                  Certificate of Default that is on our website, not you own, then file the
        Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 21 of 52


                  affidavit in support of the default under other answers, affidavit in support
                  of a non-motion. That is the only documents that is required for the Clerk's
                  Certificate of Default. If you have any question feel free to call Orders &
                  Judgments at (212) 805-0143. (dt) (Entered: 06/30/2017)
07/24/2017    7 ANSWER to Complaint with JURY DEMAND. Document filed by Ezquire
                Elevator, LLC, Anthony Graves, Joel Smith.(Solarz, Julie) (Entered:
                07/24/2017)
08/02/2017    8 ORDER REFERRING CASE TO MAGISTRATE JUDGE. Order that case be
                  referred to the Clerk of Court for assignment to a Magistrate Judge for General
                  Pretrial (includes scheduling, discovery, non-dispositive pretrial motions, and
                  settlement). Referred to Magistrate Judge Kevin Nathaniel Fox. (Signed by
                  Judge Andrew L. Carter, Jr on 8/2/2017) (mro) (Entered: 08/02/2017)
09/01/2017    9 ORDER: Initial Conference set for 10/10/2017 at 02:00 PM in Courtroom 228,
                40 Centre Street, New York, NY 10007 before Magistrate Judge Kevin
                Nathaniel Fox. At least five (5) days before the conference, the parties must
                meet or confer by telephone to discuss the matters specified in Fed. R. Civ. P.
                26(f) and must complete the attached questionnaire. (Signed by Magistrate
                Judge Kevin Nathaniel Fox on 9/1/2017) (mml) (Entered: 09/01/2017)
10/06/2017   10   INITIAL REPORT OF PARTIES BEFORE PRETRIAL CONFERENCE.
                  Document filed by Ezquire Elevator, LLC, Anthony Graves, Joel Smith.(Solarz,
                  Julie) (Entered: 10/06/2017)
10/10/2017   11   ENDORSED LETTER addressed to Magistrate Judge Kevin Nathaniel Fox
                  from Julie Solarz dated 10/10/2017 re: The parties respectfully request that the
                  conference specified in this letter be adjourned until after November 1, 2017.
                  ENDORSEMENT: Application granted. The conference will be held on
                  November 7,2017, at 2:00 p.m. So ordered. (Initial Conference set for
                  11/7/2017 at 02:00 PM before Magistrate Judge Kevin Nathaniel Fox.) (Signed
                  by Magistrate Judge Kevin Nathaniel Fox on 10/10/2017) (rjm) (Entered:
                  10/10/2017)
11/07/2017   12   ORDER: A conference was held with counsel to the respective parties on
                  November 7, 2017. As a result of the discussion had during the conference, IT
                  IS HEREBY ORDERED that: 1. all discovery, of whatever nature, be initiated
                  so as to be completed on or before February 28, 2018; 2. a telephonic status
                  conference will be held with the parties on January 18, 2018, at 10:00 a.m.
                  Counsel to the plaintiff shall initiate the telephonic conference on that date; 3.
                  any dispositive motion practice must ensue in accordance with the applicable
                  provision of the Individual Rules of Practice of the assigned district judge; and
                  4. if no dispositive motion is made, the parties shall submit their joint pretrial
                  order to the court on or before March 30, 2018. That document must conform to
                  the requirements for such an order that are found in the Individual Rules of
                  Practice of the assigned district judge. ( Discovery due by 2/28/2018., Pretrial
                  Order due by 3/30/2018., Telephone Conference set for 1/18/2018 at 10:00 AM
                  before Magistrate Judge Kevin Nathaniel Fox.) (Signed by Magistrate Judge
                  Kevin Nathaniel Fox on 11/7/2017) (mro) (Entered: 11/08/2017)
11/08/2017
         Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 22 of 52


                   Minute Entry for proceedings held before Magistrate Judge Kevin Nathaniel
                   Fox: An Initial Pretrial Conference was held on 11/8/2017. (Midwood, Laura)
                   (Entered: 11/08/2017)
11/13/2017    13   CONSENT TO JURISDICTION BY A US MAGISTRATE JUDGE by Ezquire
                   Elevator, LLC, Anthony Graves, Major Elevator Corp, Joel Smith. (Case No
                   Longer Referred to Magistrate Judge) CASE ASSIGNED to Magistrate Judge
                   Kevin Nathaniel Fox. (Signed by Judge Andrew L. Carter, Jr on 11/13/2017)
                   (anc) (Entered: 11/13/2017)
01/18/2018    -14 ORDER: By order dated November 7, 2017, the Court scheduled a telephonic
                   status conference in the above-referenced action in which counsel to the parties
                   failed to participate. Consequently, counsel are directed to appear at a status
                   conference on January 25, 2018, at 11:00 a.m., in courtroom 228, 40 Centre
                   Street, New York, New York. Counsel are reminded that failure to comply with
                   a court order may result in sanctions, including dismissal of the case. ( Status
                   Conference set for 1/25/2018 at 11 :00 AM in Courtroom 228, 40 Centre Street,
                   New York, NY 10007 before Magistrate Judge Kevin Nathaniel Fox.) (Signed
                   by Magistrate Judge Kevin Nathaniel Fox on 1/18/2018) Gs) (Entered:
                   01/19/2018)
01/19/2018    15   LETTER MOTION to Adjourn Conference addressed to Magistrate Judge
                   Kevin Nathaniel Fox from Julie Solarz dated January 19, 2018. Document filed
                   by Ezquire Elevator, LLC, Anthony Graves, Joel Smith.(Solarz, Julie) (Entered:
                   01/19/2018)
01/19/2018    16 ORDER granting U Letter Motion to Adjourn Conference. The Court is not
                 available to hold a conference on the dates proposed by the defendants.
                 Therefore, the status conference will be held on February 8, 2018, at 02:00 p.m.
                 in Courtroom 228, 40 Centre Street, New York, NY 10007. (HEREBY
                 ORDERED by Magistrate Judge Kevin Nathaniel Fox)(Text Only Order) (Fox,
                 Kevin Nathaniel) (Entered: 01/19/2018)
02/08/2018         Minute Entry for proceedings held before Magistrate Judge Kevin Nathaniel
                   Fox: A Status Conference was held on 2/8/2018. (Midwood, Laura) (Entered:
                   02/15/2018)
03/01/2018   17    FILING ERROR - DEFICIENT DOCKET ENTRY - SIGNATURE
                   ERROR- STIPULATION OF VOLUNTARY DISMISSAL It is hereby
                   stipulated and agreed by and between the parties and/or their respective counsel
                   (s) that the above-captioned action is voluntarily dismissed, without prejudice
                   against the defendant(s) All Parties and without costs to either party pursuant to
                   Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure. Document filed by
                   Major Elevator Corp.(Brown, Thomas) Modified on 3/2/2018 (km). (Entered:
                   03/01/2018)
03/02/2018         ***NOTICE TO ATTORNEY TO RE-FILE DOCUMENT - PDF ERROR.
                   Notice to Attorney Thomas Brown to RE-FILE Document 17 Stipulation of
                   Voluntary Dismissal with handwritten signatures of the attorneys. (km)
                   (Entered: 03/02/2018)
03/02/2018   11
        Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 23 of 52


                      FILING ERROR - DEFICIENT DOCKET ENTRY - SIGNATURE
                      ERROR- STIPULATION OF VOLUNTARY DISMISSAL It is hereby
                      stipulated and agreed by and between the parties and/or their respective counsel
                      (s) that the above-captioned action is voluntarily dismissed, without prejudice
                      against the defendant( s) All Plaintiffs and without costs to either party pursuant
                      to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure. Document filed
                      by Major Elevator Corp.(Brown, Thomas) Modified on 3/5/2018 (km).
                      (Entered: 03/02/2018)
03/05/2018            ***NOTICE TO ATTORNEY TO RE-FILE DOCUMENT - SIGNATURE
                      ERROR. Notice to Attorney Thomas Brown to RE-FILE Document 18
                      Stipulation of Voluntary Dismissal with handwritten signatures of the
                      attorneys. (km) (Entered: 03/05/2018)
03/09/2018   19       STIPULATION OF VOLUNTARY DISMISSAL It is hereby stipulated and
                      agreed by and between the parties and/or their respective counsel(s) that the
                      above-captioned action is voluntarily dismissed, without prejudice against the
                      defendant(s) All Parties and without costs to either party pursuant to Rule 41(a)
                      (l)(A)(ii) of the Federal Rules of Civil Procedure. Document filed by Major
                      Elevator Corp.(Brown, Thomas) (Entered: 03/09/2018)



                  I                    PACER Service Center                                 I
                  I                      Transaction Receipt                                I
                  I                         01 /30/2019 11:31 :21                           I
                  !PACER Login: j!ND1629          ll c1ient Code:   II EZQUIREELEV          I
                  !Description:                                     I
                                   ll oocket Report l!Search Criteria: l: 17-cv-03427-KNF   I
                  jmnable Pages: ))4              )jcost:           ))oAo                   I
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 24 of 52




                      EXHIBIT D
                Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 25 of 52
[FILED: NEW YORK COUNTY CLERK 08/14/2018 04: 45 PM)                                                      INDEX NO. 6540 4 9/2018
NYSCEF DOC . NO . 1                                                                               RECEI VED NYSCEF: 08/14/2018




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
           -----------------------------------------------------------------X Index No .: - - - - -
           MAJOR ELEVATOR CORP.,
                                                                                   SUMMONS
                                                      Plaintiff,                   Plaintiff designate
                                                                                   New York County as the
                                     -against-                                     Place of Trial
                                                                                   The basis of venue is Contract
           EZQUIRE ELEVATOR, LLC, JOEL SMITH                                       Forum Provision
           and ANTHONY GRAVES,

                                                      Defendants.
           --------------------------------------------------------------------X

           To the above named Defendants:

                You are hereby summoned to answer the complaint in this action, and to serve a
                copy of your answer, or, if the Complaint is not served with this summons, to serve a
                Notice of Appearance on the Plaintiff's attorney(s) within 20 days after the service of
                this summons, exclusive of the day of service, where service is made by delivery
                upon you personally within the state, or, within 30 days after completion of service
                where service is made in any other manner. In case of your failure to appear or
                answer, judgment will be taken against you by default for the relief demanded in the
                complaint.

           Dated : Brooklyn, New York
                  August 14, 2018
                                                               LAW OFFICES OF STEPHANIE E EMAN~



                                                                B~tiil&ti!ue~s~
                                                                     Attorney for Plaintiff
                                                                     MAJOR ELEVATOR CORP.
                                                                     427 Senator Street, #3
                                                                     Brooklyn, New York 11220
                                                                     T: (732) 804-9948
                                                                     F: (347) 497-5922




                                                               1 of 11
               Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 26 of 52
!FILED: NEW YORK COUNTY CLERK 08/14/2018 04: 45 PM]                      INDEX NO . 654049/2018
NYSCEF DOC . NO . 1                                                RECEIVED NYSCEF : 08/14/2018




           Defendants' Addresses for Service
           EZQUIRE ELEVATOR, LLC
           2935 Rosebud Road , Suite 1204
           Loganville, GA 30052

           JOEL SMITH
           C/0 EZQUIRE ELEVATOR, LLC
           2935 Rosebud Road , Suite 1204
           Loganville, GA 30052

           ANTHONY GRAVES
           C/0 EZQUIRE ELEVATOR, LLC
           2935 Rosebud Road , Suite 1204
           Loganville, GA 30052




                                               2 of 11
               Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 27 of 52
!FILED: NEW YORK COUNTY CLERK 08/14/2018 04: 45                                     PMI          INDEX NO. 654049/2018
NYSCEF DOC . NO. 1                                                                         RECEIVED NYSCEF : 08/14/2018




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          --------------------------------------   ----------·   -----------X Index No. : - - - -
           MAJOR ELEVATOR CORP.,

                                                    Plaintrff,

                                    -against-                                  COMPLAINT

          EZQUIRE ELEVATOR, LLC , JOEL SMITH
          and ANTHONY GRAVES ,

                                                    Defendants.
          -----------------------------------------------------------------X
                  Ptaintiff MAJOR ELEVATOR CORP. , by its attorneys, LAW OFFICES OF

          STEPHANIE E. EMANUEL, complaining of Defendants EZQUIRE ELEVATOR, LLC,

          JOEL SMITH and ANTHONY GRAVES , alleges as follows:

                                                          THE PARTIES

                  1. That at all times hereinafter mentioned , Plaintiff MAJOR ELEVATOR CORP.

          ("MAJOR ELEVATOR") , was and still is a duly organized domestic corporation with

          principal offices located at 79 Chambers Street, New York, New York 10007.

                  2. That at all times hereinafter mentioned , Defendant EZQUIRE ELEVATOR ,

          LLC ("EZQUIRE ELEVATOR") was and still is a foreign limited liability company

          organized and existing under the laws of the State of Georgia having a place of

          business at 2935 Rosebud Road , Suite 1204 Loganville, GA 30052 .

                  3. Upon information and belief, Defendant EZQUIRE ELEVATOR is not duly

          authorized to conduct and/or transact business in the State of New York.

                  4. That at all times herein mentioned , Defendant JOEL SMITH ("SMITH") was

          and still is a natural person and, upon information and belief, is an officer and a member

          of Defendant EZQUIRE ELEVATOR, with a place of business at 2935 Rosebud Road,




                                                             3 of 11
               Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 28 of 52
!FILED: NEW YORK COUNTY CLERK 08/14/2018 04: 45                           PMl             INDEX NO . 654049/2018
NYSCEF DOC . NO . 1                                                               RECE I VED NYSCEF : 08/14/2018




           Suite 1204 Loganville, GA 30052 .

                  5. That at all times herein mentioned, Defendant ANTHONY GRAVES

           ("GRAVES") was and still is a natural person and, upon information and belief, is an

           officer and a member of Defendant EZQUIRE ELEVATOR, with a place of business at

           2935 Rosebud Road , Suite 1204 Loganville, GA 30052.

                                             JURISDICTION AND VENUE

                  6. Jurisdiction of this Court with respect to the claims asserted herein is based

           upon the Forum Clause in the subject Contracts between Plaintiff MAJOR ELEVATOR

           and Defendant EZQUIRE ELEVATOR which provide that Defendant EZQUIRE

           ELEVATOR " ... does hereby agree that the exclusive venue for any disputes between

           the parties shall be in the Borough of Manhattan ... "

                                       FACTS COMMON TO ALL DEFENDANTS

                  7. On or about March of 2016, Plaintiff MAJOR ELEVATOR, entered into two

           contracts with Defendant EZQUIRE ELEVATOR for Defendant EZQUIRE ELEVATOR to

           provide work and labor to install elevators in two buildings respectively located at 552

           West 29th Street, NY, NY and 1711 1st Avenue, NY, NY, for a total contract price of

           $310,000.00.

                  8. Pursuant to the provisions of the respective Contracts, Plaintiff MAJOR

           ELEVATOR was to : (I) provide the materials to be used by Defendant EZQUIRE

           ELEVATOR on the subject projects; and (II} pay out the sums due under the respective

           contracts to Defendant EZQUIRE ELEVATOR on a weekly basis .

                  9. To induce Plaintiff MAJOR ELEVATOR to enter into the Contracts with

           Defendant EZQUIRE ELEVATOR and to make the payments required thereunder,




                                                     4 of 11
           Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 29 of 52
!FILED: NEW YORK COUNTY CLERK 08/14/2018 04:45 PMl                  INDEX NO .                        654049/2018
NYSCEF DOC . NO . 1                                                               RECEIVED NYSCEF : 08/14/2018




            Defendants SMITH and GRAVES represented to Plaintiff that Defendant EZQUIRE

           ELEVATOR: (i) was authorized to transact business in the State of New York; (ii} had

           adequate workers' compensation insurance coverage and provided an insurance

           certificate showing a policy with a coverage period from 11/1/2015 to 11/1/2016; and (iii)

           had performed the work and labor required under the Contracts and provided work

           progress statements reflecting such work and labor.

                  10. Such material representations were false and Defendants SMITH and

           GRAVES knew these representations to be false and made them in order to induce

           Plaintiff MAJOR ELEVATOR to enter into the Contracts with Defendant EZQUIRE

           ELEVATOR and to make the payments required thereunder to Defendant EZQUIRE

           ELEVATOR.

                  11. In reality, Defendant EZQUIRE ELEVATOR was not authorized to transact

           business in New York State; had no workers' compensation insurance coverage from

           March to October 2016, inclusive , and the insurance certificate provided was a forgery;

           and had not performed any work under the Contracts, providing false and inaccurate

           work progress statement.

                  12. Defendants SMITH and GRAVES made these false representations,

           intentionally concealed material facts, and provided false certificates/reports and in

           reliance upon the above false representations and intentional concealment, Plaintiff

           entered into the Contracts with Defendant EZQUIRE ELEVATOR and made payments

           under the Contracts to Defendant EZQUIRE ELEVATOR in the amount of $316 ,237 .63 .

                  13. Despite receiving payment in full from Plaintiff under the Contracts,

           Defendant EZQUIRE ELEVATOR did not install operational elevators at either property,




                                                    5 of 11
           Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 30 of 52
!FILED: NEW YORK COUNTY CLERK 08/14/2018 04: 45 PM)                 INDEX NO . 6 5 4 0 4 9/20l8
NYSCEF DOC . NO . 1                                                               RECE I VED NYSCEF : 08/14/2018




           552 West 29th Street, NY, NY and 1711 1st Avenue, NY, NY, and, in fact, had long

           abandoned the projects leaving most essential parts uninstalled.

                                 AS AND FOR A FIRST CAUSE OF ACTION
                                     AGAINST EZQUIRE ELEVATOR
                                          (Breach of Contract)

                  14. Plaintiff repeats and re-alleges herein each and every allegation above .

                  15. On or about March of 2016, Plaintiff MAJOR ELEVATOR, entered into two

           contracts with Defendant EZQUIRE ELEVATOR for Defendant EZQUIRE ELEVATOR to

           provide work and labor to install elevators in two buildings respectively located at 552

           West 29th Street, NY, NY and 1711 1st Avenue , NY, NY, for a total contract price of

           $310,000.00 .

                  16. Plaintiff MAJOR ELEVATOR has fully performed and completely satisfied all

           of its contractual obligations under the Contracts by providing the materials to be used

           by Defendant EZQUIRE ELEVATOR on the subject projects; and by making respective

           weekly payments to Defendant EZQUIRE ELEVATOR in conformity with submitted work

           progress reports, in the aggregated amount of $316,237.63 .

                  17. Defendant EZQUIRE ELEVATOR breached the Contracts by failing and

           refusing to instal[ operational elevators at 552 West 29th Street, NY, NY and 1711 1st

           Avenue, NY, NY, and by abandoning the projects and leaving most essential parts

           uninstalled , despite receiving payment in full under the Contracts in the amounts of

           .$316,237.63.

                  18. Accordingly, Plaintiff MAJOR ELEVATOR, is entitled to judgment against

           Defendant EZQUIRE ELEVATOR in the amount of $360 ,000.00 plus disbursements and

           costs for compensatory and consequential damages for the breach of contract.




                                                   6 of 11
               Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 31 of 52
[FILED: NEW YORK COUNTY CLERK 08/14/2018 04: 45                          PMl           INDEX NO . 654049/2018
NYSCEF DOC . NO . 1                                                              RECEIVED NYSCEF : 08/14/2018




                                AS AND FOR A SECOND CAUSE OF ACTION
                                      AGAINST ALL DEFENDANTS
                                               (Fraud)

                  19. Plaintiff repeats and re-alleges herein each and every allegation above.

                  20. Defendants SMITH and GRAVES , on their own behalf and on behalf of

           Defendant EXQUIRE ELEVATOR, intentionally and falsely represented to Plaintiff

           MAJOR ELEVATOR in order to induce Plaintiff to enter into the Contracts with

           Defendant EZQUIRE ELEVATOR and to make the payments required thereunder, that

           Defendant EZQUIRE ELEVATOR: (i) was authorized to transact business in the State of

           New York; (ii) had adequate workers' compensation insurance coverage and provided

           an insurance certificate showing a policy with a coverage period from 11 /1/2015 to

           11/1/2016; and (iii) had performed the work and labor required under the Contracts and

           provided work progress statements reflecting such work and labor.

                  21. Defendants SMITH and GRAVES knew but concealed from Plaintiff that

           Defendant EZQUIRE ELEVATOR was not authorized to transact business in New York

           State; had no workers' compensation insurance coverage from March to October 2016,

           inclusive, and the insurance certificate provided was a forgery; and had not performed

           any work under the Contracts, providing false and inaccurate work progress statement.

                  22 . Defendants SMITH and GRAVES made these false representations ,

           doctored material papers and concealed these material facts, in order to induce Plaintiff

           MAJOR ELEVATOR to enter into the Contracts with Defendant EZQUIRE ELEVATOR

           and to make the payments required thereunder to Defendant EZQUIRE ELEVATOR.

                  23. Plaintiff MAJOR ELEVATOR did enter into the Contracts with Defendant

           EZQUIRE ELEVATOR and to make the payments required thereunder to Defendant




                                                   7 of 11
           Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 32 of 52
[FILED: NEW YORK COUNTY CLERK 08/14/2018 04:45 PM)                  INDEX                        NO . 654049/2018
NYSCEF DOC . NO . 1                                                             RECEIVED NYSCEF : 08/14/2018




           EZQUIRE ELEVATOR in reliance on these false and fraudulent representations,

           resulting in in an amount to be determine by the Court.

                                AS AND FOR A THIRD CAUSE OF ACTION
                                     AGAINST ALL DEFENDANTS
                                      (Negligent Misrepresentation)

                  19. Plaintiff repeats and re-alleges herein each and every allegation above.

                  20. Defendants SMITH and GRAVES, on their own behalf and on behalf of

           Defendant EXQUIRE ELEVATOR, negligently and falsely represented to Plaintiff

           MAJOR ELEVATOR in order to induce Plaintiff to enter into the Contracts with

           Defendant EZQUIRE ELEVATOR and to make the payments required thereunder, that

           Defendant EZQUIRE ELEVATOR: (i) was authorized to transact business in the State of

           New York; (ii) had adequate workers' compensation insurance coverage and provided

           an insurance certificate showing a policy with a coverage period from 11/1/2015 to

           11/1/2016; and (iii) had performed the work and labor required under the Contracts and

           provided work progress statements reflecting such work and labor.

                  21. Defendants SMITH and GRAVES negligently failed to disclose to Plaintiff that

           Defendant EZQUIRE ELEVATOR was not authorized to transact business in New York

           State; had no workers' compensation insurance coverage from March to October 2016,

           inclusive, and the insurance certificate provided was a forgery; and had not performed

           any work under the Contracts, providing false and inaccurate work progress statement.

                  22. Defendants SMITH and GRAVES made these negligent misrepresentations

           and concealed these material facts , in order to induce Plaintiff MAJOR ELEVATOR to

           enter into the Contracts with Defendant EZQUIRE ELEVATOR and to make the

           payments required thereunder to Defendant EZQUIRE ELEVATOR.




                                                   8 of 11
                Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 33 of 52
!FILED: NEW YORK COUNTY CLERK 08/14/2018 04: 45 PM}                                         INDEX NO . 65 4 0 49 / 2 0l8
NYSCE F DOC . NO . 1                                                                 RECEI VED NYSCEF: 08/14/2018




                   23. Plaintiff MAJOR ELEVATOR did enter into the Contracts with Defendant

            EZQUIRE ELEVATOR and to make the payments required thereunder to Defendant

            EZQUIRE ELEVATOR in reliance on these negligent misrepresentations, resulting in

            damages in an amount to be determine by the Court.

                   WHEREFORE Plaintiff MAJOR ELEVATOR CORP. demand judgment as follows :

                   (I) On the First Cause of Action , Second Cause of Action and Third Cause of

            Action , judgment in favor of Plaintiff MAJOR ELEVATOR CORP. and against Defendant

            EZQUIRE ELEVATOR, LLC , In the amount of $360,000.00 in compensatory and

            consequential damages for the breach of contract;

                   {II) On the Second Cause of Action , judgment in favor of Plaintiff MAJOR

            ELEVATOR CORP. and against Defendants EZQUIRE ELEVATOR, LLC , JOEL SMITH

            and ANTHONY GRAVES, an amount to be determined at trial but not less than

            $360,000.00 together with punitive damages in an amount to be determined by the

            Court, with interest, attorneys ' fees and costs of suit, and such other and further relief

            that the Court deems appropriate and equitable;

                   (II) On the Third Cause of Action, judgment in favor of Plaintiff MAJOR

            ELEVATOR CORP. and against Defendants EZQUIRE ELEVATOR, LLC, JOEL SMITH

            and ANTHONY GRAVES, an amount to be determined at trial but not less than

            $360,000.00, together with punitive damages in an amount to be determined by the

            Court, with interest, attorneys' fees and costs of suit, and such other and further relief

           that the Court deems appropriate and equitable.

           Dated: Brooklyn, New York
                 August 14, 2018




                                                      9 of 11
           Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 34 of 52
!FILED: NEW YORK COUNTY CLERK 08/14/2018 04: 45 PMI                 INDEX NO . 654049/2018
NYSCEF DOC . NO . 1                                                  RECEIVED NYSCEF : 08/14/2018




                                          LAW OFFICES OF STEPHANIE E'. EMANUEL/


                                          By~«g                  l
                                                 phfueE.Emanuel, Esq .
                                                                       ~lv\ll~
                                              Attorney for Plaintiff
                                              MAJOR ELEVATOR CORP.
                                              427 Senator Street, #3
                                              Brooklyn, New York 11220
                                              T: (732) 804-9948
                                              F: (347) 497-5922




                                         10 of 11
               Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 35 of 52
[FILED: NEW YORK COUNTY CLERK 08/14/2018 04: 45 PM)                                           INDEX NO. 654049/2018
NYSCEF DOC. NO . 1                                                                      RECEIVED NYSCEF : 08/14/2018




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
           ------------------------------------------------------------------X Index No. : - - - -
           MAJOR ELEVATOR CORP. ,

                                                    Plaintiff,

                                    -against-

           EZQUIRE ELEVATOR, LLC, JOEL SMITH
           and ANTHONY GRAVES .

                                                     Defendants.
           -----------------------------------------------------------------X




                                                  SUMMONS AND COMPLAINT




                                      THE LAW OFFICE OF STEPHANIE E. EMANUEL
                                                 Attorneys for Plaintiff
                                                427 Senator Street, # 3
                                               Brooklyn, New York 11220
                                                   T: (732) 804-9948
                                                   F: (347) 497-5922




                                                           11 of 11
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 36 of 52




                      EXHIBIT E
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 37 of 52
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 38 of 52
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 39 of 52
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 40 of 52




                      EXHIBIT E
              Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 41 of 52




                   I                                           Nelson De La Cruz <nelson@ndlclawpllc.com>



New Counsel for Ezquire Elevator
7 messages

Nelson De La Cruz <nelson@ndlclawpllc.com>                                          Thu , Jun 14, 2018 at 3:54 PM
To: austin@austinbrownlaw.com

  Dear Sir:

 Please note that going forward , I will be representing the Defendants in the matter of Major Elevator Corp.
 v. Ezquire Elevator LLC .

 Please call me to discuss this matter. I demand that you voluntarily dismiss your Supreme Court action . To
 the extent that you choose to litigate this case at all, it should be litigated in the Southern District of New
 York.

  Nelson De La Cruz


Austin Brown <austin@austinbrownlaw.com>                                            Thu, Jun 14, 2018 at4 :24 PM
To: Nelson De La Cruz <nelson@ndlclawpllc.com>
Cc: joseph maira <mairalaw@gmail.com>


  Hello Mr. De La Cruz,

 I'm happy to discontinue the state court case. I have a stipulation with prior counsel to do so, I just haven't
 had time to file it-it's been a crazy week. There seems to have been some miscommunication with prior
 counsel-I thought we were returning the case to state court because we bilaterally couldn 't meet federal
 court's discovery deadline, your prior counsel disagreed , and had thought that we would be filing a new
 case entirely .

 I would like to push anew with you to ask your clients to sign an arbitration agreement instead of bringing
 this back to Federal Court. I believe that it will be a more efficient process in terms of time and money for
 everyone.

 Otherwise, given the short discovery time frames provided by the Federal Court, and the distance your
 clients would have to travel , I think we should start talking about setting up depositions before we move to
 reopen the federal case.

 Also, do you have a consent to change attorney for the Federal Case?

 Thanks,

 Austin



 T. Austin Brown

 52 4 th Avenue

 Brooklyn, NY 11217

 austin@austinbrownlaw.com
             Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 42 of 52


  1-718-258-2255

  This e-mail may contain privileged or confidential information. If you are not the intended recipient, please
  notify the sender and delete all copies of this email.




  From: Nelson De La Cruz <nelson@ndlclawpllc.com>
  Date: Thursday, June 14, 2018 at 3:54 PM
  To: Austin Brown <austin@austinbrownlaw.com>
  Subject: New Counsel for Ezquire Elevator
  (Quoted text hidden]



Nelson De La Cruz <nelson@ndlclawpllc.com>                                           Thu, Jun 14, 2018 at 8:04 PM
To: Austin Brown <austin@austinbrownlaw.com>
Cc: joseph maira <mairalaw@gmail.com>

  Thank you for your email response .

  My clients will not agree to resolve this matter via arbitration nor would I advise my clients to agree to set
  up depositions before you move to reopen the federal case. Frankly based on the limited narrative I have
  received to date regarding this matter, your client's claims are frivolous and to the extent that my clients
  have to litigate them at all, they look forward to having the matter heard by a federal court.

  Since there is no active pending federal case, I do not have a consent to change attorney. If/when one is
  needed , one will be executed, shared with you and filed with the court.

 With respect to the pending state case, I was surprised that a request for a conference was the first filing
 given that there is no prior state action and I do not believe that you can simply reopen a matter started and
 discontinued in the federal courts , in the New York Supreme Court without filing and serving a new
 summons and complaint. Kindly discontinue the state action before I have to move to dismiss it.

 Lastly, who is Mr. Maira and what is his role in the case?

  Nelson De La Cruz
 (Quoted text hiddenj



Austin Brown <austin@austinbrownlaw.com>                                             Fri, Jun 15, 2018 at 11 :35 AM
To: Nelson De La Cruz <nelson@ndlclawpllc.com>


 The discontinuance is filed . Joe Maira will be dealing with the case from here on out.



 T. Austin Brown

 52 4 th Avenue

 Brooklyn , NY 11217

 austin@austinbrownlaw.com

 1-718-258-2255
            Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 43 of 52


  This e-mail may contain privileged or confidential information. If you are not the intended recipient, please
  notify the sender and delete all copies of this email.




 From: Nelson De La Cruz <nelson@ndlclawpllc.com>
 Date: Thursday, June 14, 2018 at 8:05 PM
 To: Austin Brown <austin@austinbrownlaw.com>
 Cc: joseph maira <mairalaw@gmail.com>
 Subject: Re: New Counsel for Ezquire Elevator
 [Quoted text hidden]



joseph maira <mairalaw@gmail.com>                                                      Fri, Jun 15, 2018 at 8:23 PM
To: Nelson De La Cruz <nelson@ndlclawpllc.com>

 Austin
 Please lmk BEFORE you agree to discontinue in Supreme Court or agree to arbitrate so I can get written
 confirmation from client
 Thanks And Enjoy the weekend
 Joe

 Joseph B. Maira, Esq.
 1229 Avenue Y
 Suite SC
 Brooklyn, New York 11235-4225
 Phone 718-938-3728

 NEW JERSEY OFFICE

 Joseph B. Maira, Esq.
 19 Elkton Court
 Toms River, New Jersey 08757-6010
 Phone 718-938-3728



         This e-mail and any attachments thereto, is intended only for use by the addressee(s) named
         herein and may contain legally privileged and/or confidential information. If you are not the
         intended recipient of this e-mail, you are hereby notified any dissemination, distribution or
         copying of this email, and any attachments thereto, is strictly prohibited.

         If you receive this email in error please immediately notify me at (718) 938-3728
         and permanently delete the original copy and any copy of any e-mail, and any printout
         thereof. The above is general legal information only. It is not legal advice to rely on for your
         specific fact pattern. Advice to rely on can only be received after a thorough discussion and
         investigation of the facts of your situation with counsel licensed in your state. No attorney-
         client relationship has been established by this communication .

         If this email contains a Settlement offer then this a Confidential Settlement Communication
         Governed by NY CPLR 4547 and any applicable Federal Rules of Evidence. This
         Email/Letter Should Not Be Regarded as an Offer to Settle this Case upon These or Any
         Other Terms, Unless and until a Formal Written Agreement Embodying All Terms Fully
         Acceptable to All Parties Has Been Fully Executed .

         The use of this email is not an electronic signature and shall not have the same validity and
         effect as the use of a signature affixed by hand .
            Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 44 of 52



         Any symbol in th is email should not be interpreted as an "electronic signature" for any
         purposes, specifically, it is not used in lieu of a signature affixed by hand and will not create a
         binding agreement or contract unless or until the receiving party receives a document with
         signatu re affixed the reto.


         CREDIT CARD LINK https://secure.lawpay.com/pages/joseph-b-maira-attorney-at-
         law/operatingnj


 [Quoted text hidden]



Joseph Maira <MOGUL 12218@aol.com >                                                  Mon , Sep 10, 2018 at 6:20 PM
To: Nelson De La Cruz <nelson@ndlclawpllc.com >
Cc: Stephanie Emanuel <seelaw29@gmail.com>

 Nelson
 1. Process server said your clients were properly served
 2. 20 day clock
 3. Settlement?
 Thanks, Joe

 Joseph B. Maira, Esq.
 1229 Avenue Y
 Suite 5C
 Brooklyn , New York 11235-4225
 Phone 718-938-3728

 NEW JERSEY OFFICE

 Joseph B. Maira, Esq .
 19 Elkton Court
 Toms River, New Jersey 08757-6010
 Phone 718-938-3728



         This e-mail and any attachments thereto, is intended only for use by the addressee(s) named
         herein and may contain legally privileged and/or confidential information. If you are not the
         intended recipient of this e-mail, you are hereby notified any dissemination, distribution or
         copying of this email, and any attachments thereto, is strictly prohibited.

         If you receive this email in error please immediately notify me at (718) 938-3728
         and permanently delete the original copy and any copy of any e-mail, and any printout
         thereof. The above is general legal information only. It is not legal advice to rely on for your
         specific fact pattern. Advice to rely on can only be received after a thorough discussion and
         investigation of the facts of your situation with counsel licensed in your state. No attorney-
         client relationship has been established by this communication .

         If this email contains a Settlement offer then this a Confidential Settlement Communication
         Governed by NY CPLR 4547 and any applicable Federal Rules of Evidence. This
         Email/Letter Should Not Be Regarded as an Offer to Settle this Case upon These or Any
         Other Terms, Unless and until a Formal Written Agreement Embodying All Terms Fully
         Acceptable to All Parties Has Been Fully Executed .

         The use of this email is not an electronic signature and shall not have the same validity and
         effect as the use of a signature affixed by hand.
            Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 45 of 52


          Any symbol in this email should not be interpreted as an "electronic signature" for any
          purposes, specifically, it is not used in lieu of a signature affixed by hand and will not create a
          binding agreement or contract unless or until the receiving party receives a document with
          signature affixed thereto.


          CREDIT CARD LINK https://secure.lawpay .com/pages/joseph-b-maira-attorney-at-
          law/operatingnj


 [Quoted text hidden]



Nelson De La Cruz <nelson@ndlclawpllc.com>                                            Mon , Sep 10, 2018 at 7:15 PM
To: Joseph Maira <MOGUL 12218@aol.com>
Cc: Stephanie Emanuel <seelaw29@gmail.com>

 My clients have not been personally served with the subject lawsuit , therefore our time to answer hasn't
 even commenced to run .

 There is zero chance of settlement. We will move to federal court and countersue once properly served .

 Nelson De La Cruz
 646 973 0812
 [Quoted text hidden]
         Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 46 of 52



                •
                 I                                             Nelson De La Cruz <nelson@ndlclawpllc.com>



Fwd: Major v ezquire
5 messages

joseph maira <mairalaw@gmail.com>                                                    Wed, Jan 2, 2019 at 7:42 PM
To: Stephanie Emanuel <seelaw29@gmail.com>, nelson@ndlclawpllc.com

 NOTICE
 Nelson
 1. Consider this email a good faith 10 day notice to cure DEFAULT for Attached case 654049/18
 2. Appreciate your immediate attention and prompt email response for this request
 thank you
 joe

 Joseph B. Maira, Esq .
 1229 Avenue Y
 Suite SC
 Brooklyn , New York 11235-4225
 Phone 718-938-3728

 NEW JERSEY OFFICE

 Joseph B. Maira, Esq.
 19 Elkton Court
 Toms River, New Jersey 08757-6010
 Phone 718-938-3728



       This e-mail and any attachments thereto, is intended only for use by the addressee(s) named
       herein and may contain legally privileged and/or confidential information. If you are not the
       intended recipient of this e-mail, you are hereby notified any dissemination, distribution or
       copying of this email, and any attachments thereto, is strictly prohibited .

       If you receive this email in error please immediately notify me at (718) 938-3728
       and permanently delete the original copy and any copy of any e-mail, and any printout
       thereof. The above is general legal information only. It is not legal advice to rely on for your
       specific fact pattern. Advice to rely on can only be received after a thorough discussion and
       investigation of the facts of your situation with counsel licensed in your state. No attorney-
       client relationship has been established by this communication.

       If this email contains a Settlement offer then this a Confidential Settlement Communication
       Governed by NY CPLR 4547 and any applicable Federal Rules of Evidence. This
       Email/Letter Should Not Be Regarded as an Offer to Settle this Case upon These or Any
       Other Terms, Unless and until a Formal Written Agreement Embodying All Terms Fully
       Acceptable to All Parties Has Been Fully Executed .

       The use of this email is not an electronic signature and shall not have the same validity and
       effect as the use of a signature affixed by hand.

       Any symbol in this email should not be interpreted as an "electronic signature" for any
       purposes, specifically, it is not used in lieu of a signature affixed by hand and will not create a
       binding agreement or contract unless or until the receiving party receives a document with
       signature affixed thereto.
       Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 47 of 52



      CREDIT CARD LINK https://secure.lawpay .com/pages/joseph-b-maira-attorney-at-
      law/operatingnj



Begin forwarded message:


     From: GOTHAM <gothamprocess@hotmail.com>
     Date: January 2, 2019 at 9:26:42 AM EST
     To: joseph maira <mairalaw@gmail.com>
     Subject: Re: Major v ezquire


     Good Morning and Happy New Year,

      As per your request, attached are affidavits of service in this case. Any questions,
      please do not hesitate to contact us.

     Thank you,
     Robin Forman


     Sent from Outlook




     From: joseph maira <mairalaw@gmail.com >
     Sent: Saturday, December 15, 2018 9:04 AM
     To: Process service Linda Forman
     Subject: Major v ezquire

     2X
     Linda
     Update please
     Thanks, Joe

     Joseph B. Maira, Esq.
     1229 Avenue Y
     Suite 5C
     Brooklyn , New York 11235-4225
     Phone 718-938-3728

     NEW JERSEY OFFICE

     Joseph B. Maira, Esq.
     19 Elkton Court
     Toms River, New Jersey 08757-6010
     Phone 718-938-3728

     This e-mail and any attachments thereto, is intended only for use by the addressee(s) named
     herein and may contain legally privileged and/or confidential information. If you are not the
     intended recipient of this e-mail , you are hereby notified any dissemination , distribution or
     copying of this email, and any attachments thereto, is strictly prohibited .
     If you receive this email in error please immediately notify me at (718) 938-3728
              Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 48 of 52


             and permanently delete the original copy and any copy of any e-mail , and any printout
             thereof. The above is general legal information only. It is not legal advice to rely on for your
             specific fact pattern . Advice to rely on can only be received after a thorough discussion and
             investigation of the facts of your situation with counsel licensed in your state. No attorney-
             client relationship has been established by th is communication .

             Jf this email contains a Settlement offer then this a Confidential Settlement Communication
             Governed by NY CPLR 4547 and any applicable Federal Rules of Evidence. This
             Email/Letter Should Not Be Regarded as an Offer to Settle this Case upon These or Any
             Other Terms, Unless and until a Formal Written Agreement Embodying All Terms Fully
             Acceptable to All Parties Has Been Fully Executed .

            The use of this email is not an electronic signature and shall not have the same validity and
            effect as the use of a signature affixed by hand.

             Any symbol in this email should not be interpreted as an "electronic signature" for any
             purposes, specifically, it is not used in lieu of a signature affixed by hand and will not create a
             binding agreement or contract unless or until the receiving party receives a document with
             signature affixed thereto.

            CREDIT CARD LINK https://secure.lawpay.com/pages/joseph-b-maira-attorney-at-
            law/operatingnj




   t:'.J   img407 .pdf
           274K


Nelson De La Cruz <nelson@ndlclawpllc.com>                                                Wed, Jan 2, 2019 at 8:08 PM
To: joseph maira <mairalaw@gmail.com>
Cc: Stephanie Emanuel <seelaw29@gmail.com>

  I was meaning to get a hold of you to make sure you really wanted to do this dance again .

  As far as i am aware you havent properly served my clients and th is action otherwise belongs back in
  federal court.

  You will see a filing from me in the 10 days and there will be no settling this case once we respond .

  My clients are going to call your bluff. I have agreed to a provision limiting their legal bills to a flat fee with
  the caveat that i can seek all legal fees from you and keep anything in excess of their flat fee .

  Note that given that our prior counsel warned your prior counsel about tryng to revive this case in state
  court, an application for sanctions will be made unless you voluntarily dismiss in state court and refile in
  federal.

  Happy New Year

  Nelson De La Cruz
  (Quoted text hidden]



joseph maira <mairalaw@gmail.com>                                                       Mon , Jan 21 , 2019 at 12:56 PM
To: Nelson De La Cruz <nelson@ndlclawpllc.com>
Cc: Stephanie Emanuel <seelaw29@gmail.com>
            Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 49 of 52


  2nd good faith effort to resolve default

   Nelson
   1. Please confirm a settlement meeting with all parties at noon on Wednesday 2/6/19 at 3861 Nostrand
  Ave, Brooklyn, NY 11235
  2. Appreciate your immediate attention and prompt email response for this request
  thank you
  joe


  Joseph B. Maira, Esq.
  1229 Avenue Y
  Suite 5C
  Brooklyn , New York 11 235-4225
  Phone 718-938-3728

  NEW JERSEY OFFICE

  Joseph B. Maira, Esq .
  19 Elkton Court
  Toms River, New Jersey 08757-6010
  Phone 718-938-3728



          This e-mail and any attachments thereto, is intended only for use by the addressee(s) named
          herein and may contain legally privileged and/or confidential information. If you are not the
          intended recipient of this e-mail, you are hereby notified any dissemination, distribution or
          copying of this email, and any attachments thereto, is strictly prohibited.

          If you receive this email in error please immediately notify me at (718) 938-3728
          and permanently delete the original copy and any copy of any e-mail, and any printout
          thereof. The above is general legal information only. It is not legal advice to rely on for your
          specific fact pattern. Advice to rely on can only be received after a thorough discussion and
          investigation of the facts of your situation with counsel licensed in your state. No attorney-
          client relationship has been established by this communication .

          If this email contains a Settlement offer then this a Confidential Settlement Communication
          Governed by NY CPLR 4547 and any applicable Federal Rules of Evidence. This
          Email/Letter Should Not Be Regarded as an Offer to Settle this Case upon These or Any
          Other Terms, Unless and until a Formal Written Agreement Embodying All Terms Fully
          Acceptable to All Parties Has Been Fully Executed.

         The use of this email is not an electronic signature and shall not have the same validity and
         effect as the use of a signature affixed by hand.

         Any symbol in this email should not be interpreted as an "electronic signature" for any
         purposes, specifically, it is not used in lieu of a signature affixed by hand and will not create a
         binding agreement or contract unless or until the receiving party receives a document with
         signature affixed thereto.


         CREDIT CARD LINK https://secure.lawpay.com/pages/joseph-b-maira-attorney-at-
         law/operatingnj


 [Quoted text hidden]



Nelson De La Cruz <nelson@ndlclawpllc.com>                                            Mon, Jan 21, 2019 at 1:1 2 PM
           Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 50 of 52




To: joseph maira <mairalaw@gmail.com>
Cc: Stephanie Emanuel <seelaw29@gmail.com>

 I will advise my clients that you or your client want to meet but I will oppose the same and I urge you to
 either dismiss the case outright with prejudice or refile in Federal Court where it was previously intended to
 be litigated.

 You haven't achieved proper service and any motions for default will be opposed and countered with
 motions for sanctions against Plaintiff and counsel. You and your client need to stop playing this game and
 litigate the case in the proper forum or dismiss it.

 Nelson De La Cruz
 646-973-0812
 [Quoted text hidden]


 THE NDLC LAW FIRM, PLLC
 2825 Third Ave., Room 301
 Bronx, New York 10455

 Tel. No: 877 .200.9077
 Fax No. 347-462-3108
 Email: nelson@ndlclawpllc.com

 Website: www.ndlclawpllc.com
Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 51 of 52




                     EXHIBIT G
                    Case 1:17-cv-03427-KNF Document 20 Filed 01/31/19 Page 52 of 52


      AO 458 (Rev. 06/09) Appearance of Counsel


                                           UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District of New York


                     MAJOR ELEVATOR CORP.                           )
                                   Plaintiff                        )
                                      V.                             )      CaseNo.    1:17-cv-03427
EZQUIRE ELEVATOR. LLC. JOEL SMITH and ANTHONY GRAVES)
                                  Defendants                            )

                                                   APPEARANCE OF COUNSEL

      To:      The clerk of court and all parties of record

               Tam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

               EZQUIRE ELEVATOR, LLC, JOEL SMITH and ANTHONY GRAVES


     Date:      January 30, 20jjl_


                                                                                                                        ND6727
                                                                                          Printed name and bar number


                                                                                       2825 THIRD AVE. , SUITE #301
                                                                                         BRONX, NEW YORK 10455

                                                                                                   Address

                                                                                         nelson@ndlclawpllc.com
                                                                                                E-mail address

                                                                                               646-973-0812
                                                                                              Telephone number

                                                                                               347462-3108
                                                                                                 FAX number
